Citation Nr: 0018729	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1982 to July 
1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for a back disability.  

The Board notes that the instant claim has been remanded by 
the Board on two previous occasions.  In October 1996, the 
claim was remanded for the purpose of further evidentiary 
development, and the RO was asked to support its 
determination that this veteran's spondylolisthesis was 
congenital or developmental in nature.  In April 1999, the 
Board remanded this claim in order to have the RO comply with 
the provisions of the October 1999 remand.  Having reviewed 
the record, the Board is satisfied that the specified 
development has been completed to the extent possible and 
that the instant claim is ready for appellate adjudication.  


FINDING OF FACT

The record does not include competent evidence of an 
etiological relationship between the current back disability, 
Grade I spondylolisthesis and degenerative changes of the 
lumbar spine, and a disease or injury incurred during active 
service.  


CONCLUSION OF LAW 

The currently manifested back disability, to include Grade I 
spondylolisthesis and degenerative changes of the lumbar 
spine, was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a back disability.  Initially, the Board finds that the 
appellant has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  VA has a 
duty to assist the veteran to develop facts in support of a 
well grounded claim.  38 U.S.C.A. § 5107(a) (West 1996) and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran has 
not alleged, and the record does not indicate, the need to 
obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  
Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that in October 1983, the 
veteran complained of low back pain and left leg radiation.  
An assessment of lumbosacral pain with probable sciatica, 
mild, is shown.  When seen for follow-up, there was 
tenderness in the S3, S4 areas, mostly on the left, and 
hamstrings were tight bilaterally.  An assessment of 
mechanical low back pain is shown.  In January 1984, the 
veteran was seen for complaints of low back pain for the past 
2 weeks.  Leg lifts were negative and an assessment of low 
back pain was given.  An undated service health record shows 
complaints of low back pain, and an assessment of low back 
pain is shown.  

In September 1984, the veteran was again seen for complaints 
of low back pain, which she described as a constant, dull, 
and occasionally sharp stabbing pain.  An assessment of 
"strain ?" is shown.  In October 1984, the veteran was seen 
for complaints of low back pain after she slipped on pavement 
and fell on her back. 
Objective findings included some slight loss of range of 
motion.  A follow-up treatment note indicates that she had 
fallen on her left buttock and was now having knee pain and 
lumbosacral pain.  Findings included slight curvature of the 
thoracic spine on the left and the right "PSI" was slightly 
higher as was the right iliac crest.  Assessments included 
pelvic tilt, right can't rotate, and a final assessment of 
mechanical low back pain was given.  She was again seen for 
complaints of back pain in November 1984.  A separation 
examination report is not associated with the claims folder.  

On VA examination in July 1992, the veteran gave a history of 
suffering a contusion to the coccyx after slipping and 
falling on the ice during active service in 1985.  
Examination of the back showed no structural abnormality.  
Range of motion at the lumbosacral level was normal in all 
planes.  Diagnoses included history of contusion injury in 
the lower back, 1985.  A lumbosacral spine x-ray revealed 
findings of Grade I spondylolisthesis, with L5 over S1.  

In August 1992, the RO denied service connection for 
spondylolisthesis at L5-S1, on the basis that this disability 
was a constitutional or developmental abnormality.  

In July 1999, the veteran was seen for examination and x-rays 
showed findings of mild degenerative changes with Grade I 
spondylolisthesis at L5 over S1.  Narrowing was noted at the 
L5-S1 disc space.  The VA examiner conducted a complete 
review of the claims folder for the purpose of providing an 
opinion as to whether the spondylolisthesis in the veteran's 
lumbar spine was congenital or traumatic in nature.  The 
examiner noted that the x-rays conducted on the date of 
examination showed a Grade I spondylolisthesis with a fairly 
large pars interaricularis defect, and it was noted that the 
only trauma sustained during service was a slip and fall 
where she landed on her buttock.  According to the examiner, 
the usual mechanism of a traumatic spondylolisthesis is a 
hyperextension injury to the low back such as gymnasts and 
interior linemen often sustain.  As there was no definite 
history of such an injury, the examiner concluded that it was 
most likely that the veteran's spondylolisthesis was 
congenital in nature although one could not be absolutely 
certain about that.    

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
service connection is warranted for a back disability.  The 
current diagnoses for the veteran's back include Grade I 
spondylolisthesis of the lumbar spine and mild degenerative 
changes.  Although service medical records indicate treatment 
for back pain and questionable strain, there is no evidence 
of an in-service diagnosis of spondylolisthesis or of 
degenerative changes in the lumbar spine.  Spondylolisthesis 
is initially shown on VA examination in 1992, and there is no 
competent evidence of continuity of symptomatology for a back 
disorder from the time of discharge to the time of the 
initial VA examination.  

Finally, the evidence does not indicate that a medical 
professional has attributed either spondylolisthesis or 
degenerative changes in the lumbar spine to the period of 
active service or a disease or injury incurred therein.  
Thus, there is no evidence of an etiological relationship 
between the currently manifested back disability and the 
veteran's period of active service, to include treatment for 
back pain therein.  

The Board notes that in Smith v. Derwinski, 1 Vet. App. 238 
(1991), the United States Court of Appeals for Veteran's 
Claims (Court) accepted the following definition for 
spondylolisthesis:  "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis." 
Dorland's Illustrated Medical Dictionary 1567 (28th ed. 
1994).  

On VA examination in 1999, an examiner conducted a complete 
review of the claims file and provided an opinion that this 
veteran's current diagnosis of spondylolisthesis was most 
likely congenital in nature, as a traumatic injury such as 
hyperextension was not indicated by history.  This conclusion 
is consistent with the definition provided by the Court, to 
the effect that spondylolisthesis is usually due to a 
developmental defect in the pars interarcularis.  However, 
because there is no competent evidence that the condition was 
present in service or that that is otherwise due to service, 
we do not reach whether the disorder is a congenital or 
developmental defect versus a congenital or developmental 
disease.  See 38 C.F.R. § 3.303(c) (1999).  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the veteran has a back disability which is due to a 
disease or injury incurred during active service.  
Accordingly, the veteran's claim is denied.  The Board finds 
that despite contentions to the contrary, the examiner's 
opinion that spondylolisthesis is "most likely," congenital 
in nature does not render the available evidence in equipoise 
such that doubt must be resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  As the 
preponderance of the evidence is unfavorable, there is no 
doubt to be resolved.  


ORDER

Service connection for a back disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

